Per Curiam.

The petitioner’s motion for leave to account as testamentary trustee should be denied and the parties remitted to proceedings in the Surrogate’s Court of Suffolk County, where the petitioner received its appointment as testamentary trustee. Although the Supreme Court has concurrent jurisdiction over testamentary trust accountings it will not ordinarily exercise that jurisdiction unless appropriate relief cannot be obtained in the Surrogate's Court. (Matter of Smith, 120 App. Div. 199; Post v. Ingraham, 122 App. Div. 738.) The petition here discloses no facts indicating that the Surrogate’s Court is not competent to afford complete relief.
The order should be reversed, with twenty dollars costs and disbursements, the motion of petitioner for the judicial settlement of its account denied and the cross motion of Herma T. Schuclc to dismiss the petition granted.
'Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ., concur.
Order unanimously reversed, with twenty dollars costs and disbursements, the motion of petitioner for the judicial settlement of its account denied and the cross motion of Herma T. Schuck to dismiss the petition granted.